DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive. 
Applicant notes:  “The applicant thanks the examiner for his attention to detail, respectfully noting that the examiner aptly points out that the claims describe enclosing "the display rectangle within the oval" (Final Office Action, page 2). To clarify, Fig. 6 illustrates an example of "inscribing of a rectangle sized video to an oval" (Specification, paragraph [0057], callouts omitted).”
To this end, Examiner notes that Claim 1 recites the opposite relationship “a scaled value of the height of the video and a scaled value of the width of the video define boundaries of the oval.”  

A clarification of this language in the claims would substantively advance the prosecution toward an allowance.
Applicant argues:  “the applicant respectfully submits that Madan, Lei, and Taoka fail to fairly teach or suggest at least "rendering the rectangular portion of the video on the video display wherein the rectangular portion is on or inside boundaries of the oval such that variations in the number of degrees of rotation of the video display result in corresponding variations in the zoom factor, and the variations in the zoom factor result in corresponding variations in a percentage of the video contained in the rectangular portion of the video,"”
Examiner notes that amending the definition discussed above would go a long way to clarifying this distinction.  
However, as presently claimed, the scaled video is always inside the video display and the video display is always inside the oval, so the claimed relationship is always met by the prior art.  And, since prior art applies zoom (as well as translation, rotation, and fitting) of the video in relation to rotation of the display, it naturally alters “a percentage of the video contained in the rectangular portion of the video” on display.
Applicant argues:  “That is, the oval shape is always shown in its entirety in Lei, albeit with different zoom factors”
Examiner notes that resolution, or number of pixels are also measure of the percentage of the video contained per claim language.  However note that Lei and Madan teach zooming and scaling of the video for particular orientations which would indeed alter the aspect ratio as a measure of percentage of the video on the display.
Regarding the arguments directed to novelty of the newly amended language, Examiner notes the updated reasons for rejection below.

Response to Amendment
Examiner withdraws the rejection of Claims 1, 5-22 under 35 U.S.C. 112(b) in view of the amendments.

For the remainder of the Office Action, Examiner interprets the claims according to the example in Fig. 11 of the Specification as the closest supported representation.  

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests reqriting important claim language to recite limitations corresponding to the subject matter of the claim.
Also note: Changes to the shape of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. 
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1, 5-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060253797 to Madan (“Madan”) in view of prior art admitted by the Applicant (“AAPA”) as indicated in the Specification and further in view of US 20170109019 to Lei  (“Lei”) and US 20100149359 to Taoka (“Taoka”).
Regarding Claim 1:  “A computer-implemented method for video manipulation comprising:
determining a plurality of parameters pertaining to a video and a second plurality of parameters pertaining to a video display on a device;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element can consider the displayable area or aspect ratio of the video with respect to the displayable area or aspect ratio of the display device.  Prior art discusses various such considerations, for example: “window 205 may be automatically sized and/or shaped to match the displayable area of display device 202” in Madan, Paragraph 32.)
calculating a minimum scale value to inscribe a rectangle [within an oval] wherein a height and a width of the video display define the rectangle based on the second plurality of parameters pertaining to the video display on the device (Examiner notes that the plurality of parameters for defining a rectangle of the video display (other than height and width) can include “resolution, dimensions, aspect ratio, and so on,” according to the Specification, Paragraph 69.  Note that all these parameters are mathematically interrelated to height and width of the display.  Note that prior art teaches an example embodiment, in designating a smaller region shape to accommodate the 
and a scaled value of the height of the video and a scaled value of the width of the video define boundaries of the oval based on the plurality of parameters pertaining to the video; and … rendering the rectangular portion of the video on the video display wherein the rectangular portion is on or inside boundaries of the [oval],”  (Note that under the claimed definitions, “boundaries of the oval” circumscribe the height and width of the video display, and thus scaling a video to define the boundaries of the oval can be accomplished by scaling the video to the height or width of the display, as illustrated in Fig. 11.   Madan teaches examples that substantively reproduce a closes embodiment illustrated in Specification Fig. 11: “window 205 [rectangular portion of the video within the selected boundary] may be automatically sized to letterbox format, i.e., proportionally scaled to fit the most constrained dimension of display 202” and thus inscribing a rectangle scaled in proportion to the dimensions of the display which defined to be within an oval.  Madan, Paragraph 32. Also note that “region 501 is selected using a graphical boundary selection tool, which is a tool commonly found in drawing software applications. The boundary selection tool may present a pre-defined shape, such as a circle or rectangle, the size and shape of which may be manipulated by the user. … that the only windows that are to be reproduced onto the extended desktop are those that enter the fixed region …”  Madan, Paragraphs 40-41.  Note that the selection shape may be defined such that it lies outside / circumscribes the rectangular 
Madad does not to teach to “[inscribe a rectangle] within an oval” (See inscribing a video region within an arbitrary shape “such as a circle or rectangle” in Madan, Paragraphs 39-40.  Although Madan does not describe an oval, the claim does not limit the nature or significance of the oval to performing the method, and it is a geometric inherency that a rectangle can be described as being inside an oval in the same manner that it can be inscribed inside a circle which is a special case of an oval.)
It is also noted that changes or substitutions of shapes or dimensions of the prior art are not patentable without evidence of unexpected results.  See Claim Construction section above.  The question on examination is whether the choice of an oval over another shape, such as a rectangle or a circle of the prior art, yields unexpected results in the method as it is claimed.  The record indicates that the answer is NO.
AAPA and Lei indicate that the method operates similarly with substitute arbitrary shapes including an oval:  The execution of the claimed method for rendering a rectangular portion of the video on the video display, and as supported by the Specification, is indifferent as to “a shape such as an oval or a rectangle, and the like,” the steps of the method are executed identically regardless of the chosen shape.  See AAPA, Specification, Paragraphs 41 and 43.  Thus these shapes are changes or substitutes that yield substantively 
This is confirmed by Lei, that “capturing or receiving a user selected target area having arbitrary boundaries … and a user selected area may be an oval area”  Lei, Paragraphs 80 and 75.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Madan to inscribe a video display rectangle within an arbitrary shape including an oval shape based on a height and a width of the video, because the oval is a known shape in the art and it yields predictable results in the execution of the claimed method.  
Madan and AAPA do not teach:  “computing a number of degrees of rotation of the video display; … computing a zoom factor as a function of the number of degrees of rotation of the video display and the minimum scale value; … applying the zoom factor to the video to create a rectangular portion of the video, wherein the zoom factor is applied continuously as a function of the number of degrees of rotation of the video display to enable immersive video viewing; … such that variations in the number of degrees of rotation of the video display result in corresponding variations in the zoom factor, and the variations in the zoom factor result in corresponding variations in a percentage of the video contained in the rectangular portion of the video.”
Lei teaches the above feature in the context of scaling video content to the display:  “in the event that the user turns the display, e.g., turns a smartphone having the display, the second portion may be maximized based on the orientation of the display screen, … For example, rotating the electronic device 90 degrees [variation in the number of degrees] may allow for the oval-shaped second portion of the image to be enlarged [corresponding variations in the zoom factor] …” which changes the percentage of the video displayed. Lei, Paragraph 78 and Figs. 11 and 15-16.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Madan and AAPA to apply a “zoom factor as a function of the number of degrees of rotation” according to the claim above and as exemplified in Lei, in order to fit the video content to display screens that may be in different orientations.  See Lei, Paragraph 78 and Fig. 11 and Taoka Paragraph 6.
For purposes of compact prosecution, Lei does provide not an example of “continuously as a function of the number of degrees of rotation of the video display” being other than in increments of 90 degrees which seems to be an important embodiment in the Specification if not the claims.  
Taoka teaches the above embodiment in the context of scaling video for display:  “a technology of detecting the angle, recording angle information about 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Madan, AAPA and Lei in order to apply “continuously as a function of the number of degrees of rotation of the video display” being other than in increments of 90 degrees as exemplified in Taoka, in order to fit the video content to display screens that are in different orientations including non-90-degree orientations.  See Lei, Paragraph 78 and Fig. 11 and Taoka Paragraph 6.  
Regarding Claim 5:  “The method of claim 1 wherein the scaled value of the height and the scaled value of the width provide expansion of the video.”  (Examiner notes that this claim does not perform any particular method step.  Prior art teaches a related feature where “moving and re-sizing would not affect how window 205 and its content are presented”  See Madan, Paragraph 34.)
Regarding Claim 6:  “The method of claim 5 wherein the expansion of the video maximizes a visible area of the video within the video display.
Regarding Claim 7:  “The method of claim 1 further comprising filling extended portions of the video with video image data.”  (Note that the claim is not particular as to the limitations of the extended portions or the video image data.  Some example embodiments can be seen in Madan, Figs. 2, 3, and 6, where areas around the target window or the selected region are filled with other video content such as background images and content of other windows.)
Regarding Claim 8:  “The method of claim 7 wherein the filling is accomplished by generating the video image data by image processing.”  (See implementation of the method by processing in Madan Paragraphs 18-20.)
Regarding Claim 9:  “The method of claim 7 wherein the filling is accomplished by generating the video image data by machine learning.”  (Madan exemplifies generating the video image data by machine learning where the “computer 201 may cause the projection representation of the first region to change to accommodate the projection representation of the second region.” See Madan, Paragraph 42.)
Regarding Claim 10:  “The method of claim 7 wherein the filling covers peripheral regions of a video display beyond the original video.”  (Some example embodiments can be seen in Madan, Figs. 2, 3, and 6, where areas around the target window or the selected region are filled with other video content such as background images and content of other windows.)
Regarding Claim 11:  “The method of claim 10 wherein the peripheral regions are exposed when the video display is rotated.”  (Some example embodiments can be seen in Madan, Figs. 2, 3, and 6, where areas around the target window or the 
Regarding Claim 12:  “The method of claim 1 wherein the rectangle is defined by the width and the height of the device viewing area.”  (“window 205 may be automatically sized to letterbox format, i.e., proportionally scaled to fit the most constrained dimension of display 202” and thus inscribing a rectangle scaled in proportion to the dimensions of the display .  Madan, Paragraph 32.)
Regarding Claim 13:  “The method of claim 1 further comprising determining if the device is substantially horizontal and processing various stop conditions in response to determining that the device is substantially horizontal.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the substantially horizontal orientation of the display device can be indicated by a choice of a particular desktop having a known orientation or by the shape of the display area (such as portrait or landscape display orientation corresponding to a vertical or horizontal display orientation).  See the various start/stop conditions for reproducing content in a particular window in response to a selected desktop or shape of the display in Madan, Paragraph 47.) 
Regarding Claim 14:  “The method of claim 1 further comprising preprocessing a gravity sensor input using a low-pass filter before using it to determine a minimum value of the scale to inscribe the rectangle in the oval.”  (Note that the claims are not actually limited to steps of using a gravity sensor input or a low-pass filter, nor describe the nature of such a presumed use  Cumulatively note that 
Regarding Claim 15:  “The method of claim 1 further comprising preprocessing the video using at least one of a video inset and a viewport inset.”  (Note an example embodiment where “in response computer 201 may cause the projection representation of the first region to change to accommodate the projection representation of the second region” indicating correspondence of the video representations to the display projection/viewport representations.  Madan, Paragraph 42.)
Regarding Claim 16:  “The method of claim 1 further comprising displaying the video in the rectangle.”  (“The designation of a window is a convenient way to designate a predefined region for reproduction” which is video on display.  See Madan, Paragraph 38.)
Regarding Claim 17:  “The method of claim 1 further comprising trimming a wide side of the video by a predetermined percentage.”  (“The designation of a window is a convenient way to designate a predefined region for reproduction, … controls may be provided on the primary desktop to manipulate the shape, rotation, 
Regarding Claim 18:  “The method of claim 1 further comprising pre-zooming and maintaining the video at a predetermined fixed scale.”  (The claim does not particularly define how zooming and maintaining a fixed scale are related.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, zooming and maintaining the video at a predetermined fixed scale can mean maintaining the selected window content such that “moving and re-sizing would not affect how window 205 and its content are presented” as in Madan, Paragraph 34.)
Regarding Claim 19:  “The method of claim 1 further comprising generating a visible video mask by rotating the rectangle.
Regarding Claim 20:  “The method of claim 19 further comprising communicating the visible video mask to a user and overlaying the visible video mask on a video recording device screen.”  (“plurality of projected representations to be displayed) may be tiled side-by-side, overlaid,”  Madan, Paragraph 20.)
Claim 21, “A computer program product embodied in a non-transitory computer readable medium for video manipulation, the computer program product comprising code which causes one or more processors to perform operations of:,” is rejected for reasons stated for Claim 1, and because prior art teaches:  “Aspects of the invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer … program modules may be located in both local and remote computer storage media including memory storage devices.”  Madan, Paragraph 18.
Claim 22, “A computer system for video manipulation comprising:,” is rejected for reasons stated for Claim 1, and because prior art teaches:  “a memory which stores instructions; … one or more processors attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to:” (“Aspects of the invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer … program modules may be located in both local and remote computer storage media including memory storage devices.”  Madan, Paragraph 18.
Regarding Claim 23:  “The method of claim 1 wherein two or fewer vertices of the rectangular portion of the video adjoin the oval when the video display is rotated out of a horizontal or vertical position.”  (Note an example where “User 
Regarding Claim 24:  “The method of claim 23 wherein all four vertices of the rectangular portion of the video adjoin the oval when the video display is in a horizontal or vertical position.”  (Note that this indicates that the video is scaled to fit the entire screen in the horizontal or the vertical position.  See examples in Madan, Figs. 2-6, and “fitting a user selected target area of an image into a full screen of a display screen, e.g., automatically translate, zoom in, and/or zoom out of a user selected target area of an image for display on the display screen.” in Lei, Paragraph 21 and similarly in Madan, Paragraph 34.  See statement of motivation in Claim 1.) 
Regarding Claim 25:  “The method of claim 1 wherein a percentage of the video contained in the rectangular portion of the video when the video display is in a horizontal position differs from a percentage of the video contained in the rectangular portion of the video when the video display is in a vertical position.”  (Note that in zooming and fitting the image to fit on a display in correspondence of the display orientation, in accordance with Lei Paragraphs 75 and 76, necessarily changes either the percentage of the resolution of the video or the percentage of the aspect ratio 
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483